Citation Nr: 0410379	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  01-06 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from September 1972 to September 
1974.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida, which denied the veteran's claim of 
entitlement to service connection for hepatitis.  The veteran 
perfected a timely appeal to that decision.  In April 2002, the 
veteran appeared at the RO and testified at a videoconference 
hearing before the undersigned Veterans Law Judge, sitting in 
Washington, DC.  A transcript of the hearing is of record.  

The case came before the Board in August 2002.  At that time, the 
Board determined that further development was required to properly 
determine the existence of any residuals of the hepatitis 
diagnosed in service.  The Board undertook additional development 
with regard to this issue pursuant to 38 C.F.R. § 19.9(a)(2).  The 
veteran and his representative were notified of the additional 
development by letter of November 5, 2002.  Additional development 
was again conducted in December 2002.  

However, on May 1, 2003, the United States Court of Appeals for 
the Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir.) held that 38 
C.F.R. § 19(a)(2) was inconsistent with 38 U.S.C. § 7104(a) 
because it denies appellants a "review on appeal" when the Board 
considers additional evidence without having to remand the case to 
the agency of original jurisdiction for initial consideration.  
Accordingly, in May 2003, the Board remanded the case to the RO 
for further development.  Following the requested development, a 
supplemental statement of the case (SSOC) was issued in September 
2003.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran had hepatitis A in service which resolved without 
any residual disability.

3.  The veteran had hepatitis B sometime after his release from 
service and there is no competent evidence linking hepatitis B to 
any incident of his military service, to include the episode of 
hepatitis A during service.

4.  There is no current diagnosis of hepatitis C.  


CONCLUSION OF LAW

The veteran does not currently have hepatitis that was incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA).

The VCAA requires VA to (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  

The United States Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In this case, the AOJ decision that is the subject of this appeal 
was made in July 2000, prior to November 9, 2000, the date the 
VCAA was enacted.  VA believes that this decision is incorrect as 
it applies to cases where the initial AOJ decision was made prior 
to the enactment of the VCAA and is pursuing further judicial 
review on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error the reasons specified 
below.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran on April 9, 2001, was not given 
prior to the adjudication which is the subject of this appeal, the 
notice was provided by the RO prior to the transfer and 
recertification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated and an SSOC was provided to 
the veteran.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of her claim, and to 
respond to VA notices.  

In Pelegrini, supra, the Court indicated that VA must also request 
or tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 3.159(b)(1).  
VA's General Counsel, however, in a precedent opinion held that 
the Court's statement that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter dictum and 
is not binding on VA.  VAOPGCPREC 1-2004 (February 24, 2004).  It 
was further noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled.  The veteran 
was provided adequate notice of the evidence needed to 
substantiate his claim.  For example, the discussions in the July 
2000 decision appealed, the November 2000 statement of the case 
(SOC), the June 2001 rating decision, the June 2001 supplemental 
statement of the case (SSOC), the May 2003 Board remand, and the 
September 2003 SSOC (especially when considered collectively) 
informed him of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  

Additionally, the RO sent the veteran a letter in June 2001 
specifically informing him of the enactment of the VCAA and its 
resulting impact on his particular claim.  The RO not only 
explained the duties to notify and assist him with his claim, but 
also explained what the evidence must show to establish his 
entitlement, when and where to send pertinent information, what VA 
had done to assist her in developing his claim, and how to contact 
VA for additional assistance.  This included assuring him that VA 
would obtain all VA or other Federal records that he identified.  
So this letter, even aside from the rating decision alluded to 
above, the SOC, and the SSOC provided him with a specific 
explanation of the type of evidence necessary to substantiate his 
claim, as well as an explanation of what evidence was to be 
provided by him and what evidence the VA would attempt to obtain 
on his behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO also apprised the veteran of the applicable laws and 
regulations in the SOC and SSOC.  And the basic requirements for 
establishing service connection for hepatitis have remained 
essentially the same despite the change in the law concerning the 
preliminary duties to notify and assist.  The Board finds, then, 
that VA has no outstanding duty to inform him that any additional 
information or evidence is needed.  

When there is extensive factual development in a case, and there 
is no reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not apply.  
Wensch v. Principi, 15 Vet App 362 (2001); Dela Cruz; see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for fair and equitable 
resolution of the claim at issue has been obtained.  There is no 
additional evidence, pertinent to the claim, that can be obtained, 
which has not been obtained.  The RO has obtained all of the 
service and other records that it possibly can and provided the 
veteran an opportunity to present testimony and submit alternative 
evidence to compensate for the evidence the RO could not obtain.  

After the RO sent the veteran a VCAA letter in June 2001, the RO 
readjudicated his claim in June 2001, specifically because of the 
VCAA, and duly apprised him of this.  In Pelegrini, supra, the 
United States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA notice be 
sent to a claimant before the initial adjudication of his claim.  
Inasmuch as the RO readjudicated the veteran's claim after VCAA 
notice was sent to the veteran, to allow the appeal to continue 
would not be prejudicial error to the claimant.  Under the facts 
of this case, the record has been fully developed and it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he should 
submit to substantiate his claim.  Simply put, while perfection is 
an aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, require a 
repeat performance.  Miles v. M/V Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985); see also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
Therefore, for these reasons, the Board finds that the intent and 
purpose of the VCAA were satisfied by the notice given to the 
veteran, and he was not prejudiced by any defect in the timing of 
that notice.  The Board may therefore proceed to adjudicate the 
claim at issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Factual background.

The veteran entered active duty in September 1972.  The service 
medical records show that, on May 26, 1973, the veteran was 
admitted to a hospital with a two-week history of malaise, 
anorexia, fatigue, dark urine and yellow eyes.  He also reported 
right upper quadrant pain and abdominal cramping; no nausea or 
vomiting was noted.  He indicated that he had no friends who had 
hepatitis, and he denied drug abuse of any type.  He was admitted 
to the hospital with a diagnosis of viral hepatitis, non-drug 
abuse related, arthritic changes of hands and dry skin.  It was 
noted that hepatitis resolved uneventfully without complications 
or problems.  The discharge diagnosis was hepatitis, viral in 
nature, non-drug abuse related.  

Private treatment reports, dated from September 1985 to March 
1998, show that the veteran received treatment primarily for 
unrelated knee problems and hypertension.  These records do not 
reflect treatment for hepatitis or any liver disease.  Among these 
records is a laboratory report, dated in December 1991, showing 
hepatitis B surface antibody positive; Hepatitis B core ab 
positive; and hepatitis A ab positive.  No pertinent diagnosis of 
hepatitis was reported.  

The veteran was afforded a VA compensation examination in December 
1999, at which time it was reported that he had contracted 
hepatitis in May 1973, but he did not know whether it was A or B.  
He indicated that he gets very tired.  He also reported some mood 
swings and being very agitated, for which he was given Vistaril 
and Haldol.  On examination, his abdomen was markedly obese, but 
no organs or masses were palpable.  Bowel sounds were normal.  The 
examiner noted that as far as the hepatitis, there was a question 
of whether it was A or B; he was told that he had hepatitis A.  
There were some antibodies to B, but he was not sure.  Again, he 
reported getting very tired and having mood swings.  

The veteran underwent a reevaluation by the VA in May 2000; that 
reevaluation involved a repeated blood test.  The examiner noted 
that, according to the report, the veteran had had hepatitis A and 
was now in an immune state.  The examiner also noted that the 
veteran has also had hepatitis B, which showed a recovery phase at 
the time of the examination.  Hepatitis C was negative.  On the 
occasion of a subsequent VA examination in July 2000, the examiner 
indicated that, upon reviewing the veteran's file, repeat blood 
tests were done and it was found that the veteran had hepatitis A, 
which was an immune state, and he also had hepatitis B, which 
shows a recovery phase at the time.  Hepatitis C was negative.  In 
review of the chart, it was noted that in 1985, the veteran had an 
SMA 12, which would include that a liver function test and this 
evidently was negative.  In 1991, he had the other blood test 
which showed that hepatitis B was positive.  The examiner noted 
that the veteran was in service from 1972 to 1976; he stated that 
there was no evidence that there is a connection between service 
and the hepatitis that he now has.  

Received in May 2001 were private treatment reports, dated from 
April 1996 to September 2000, which show that the veteran received 
clinical evaluation and treatment for several disabilities.  An 
undated laboratory report showed findings of hepatitis B ab 
positive, and hepatitis B core, ab positive.  Subsequently 
received in April 2002 was a laboratory report, dated in December 
1991, which also showed findings positive for hepatitis B surface 
antibody, hepatitis B core ab, and hepatitis A ab.  

On the occasion of a VA examination in December 2002, it was noted 
that a hospital discharge summary, dated June 9, 1973, reflects a 
diagnosis of hepatitis, viral in nature, non drug-abuse-related.  
The examiner noted that the hepatitis was not further 
characterized; however, based on the clinical profile of anorexia, 
dark urine, icteric sclerae, and particularly the loss of taste 
for tobacco as the veteran at that time consumed two-and-a-half 
pack of cigarettes daily, it was his opinion that the veteran's 
hepatitis at that time was hepatitis A.  That opinion was further 
validated by noting that a laboratory report, dated May 10, 2000, 
indicates that the veteran has a hepatitis A viral antibody 
determination as being positive.  This indicates that the veteran 
at one time had hepatitis A and now carried a lifelong immunity to 
that virus.  The examiner also noted that a medical examination 
report, dated in May 1980, while the veteran was in the Reserves, 
reflects the following statement "I am in good health."  Further, 
a laboratory report dated in May 2000 showed a hepatitis B core 
antibody as being positive with negative hepatitis B surface 
antigen and negative hepatitis B surface antibody indicating that 
the veteran most likely contracted hepatitis B sometime in the 
past, but unlikely at the time of the previously mentioned 
hospitalization for hepatitis A.  A laboratory report, dated 
November 23, 1999, showed a slightly elevated liver enzyme (GGT of 
148), normal 8-78.  A report of an abdominal ultrasound 
examination, dated March 6, 2001, showed the liver to be of normal 
size, but demonstrated liver parenchymal disease without any focal 
abnormalities.  The veteran did not complain of symptomatology 
related to any current liver disease.  

On examination, the sclerae were not icteric.  There were no liver 
palms or evidence of spider angiomata on the skin.  The liver was 
not enlarged.  The spleen was not enlarged.  The kidneys were not 
palpable.  Bowel sounds were physiological.  The examiner stated 
that, from review of the claims file, the medical lab data, 
ultrasound examination, and physical examination of the veteran, 
it was his opinion that the veteran most likely had hepatitis A in 
1973, which completely cleared without sequelae.  Sometime later, 
the veteran developed hepatitis B, which remained mild and 
chronic, and a hepatitis C antibody determination was negative on 
December 23, 1999, indicating that the veteran has never 
contracted hepatitis C.  


III.  Legal analysis.

The VA statutory and regulatory provisions addressing service 
connection claims provide for service connection to be granted for 
disability resulting from disease or injury incurred or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any later 
date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported by 
the record, then a showing of continuity of symptomatology after 
discharge is required to support the claim.  Id.  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  See Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  Moreover, a veteran shall 
be granted service connection for certain chronic diseases, 
including cirrhosis of the liver, although not otherwise 
established as incurred in service, if such disease is manifested 
to a 10 percent degree within one year following service.  38 
U.S.C.A. §§ 1112(a)(1), 1101(3); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  

The Court of Appeals for Veterans Claims has consistently held 
that, under the law cited above, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  The fact that a condition 
occurred in service alone is not enough; there must be a current 
disability resulting from that condition.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997).  

The above principle has been repeatedly reaffirmed by the United 
States Court of Appeals for the Federal Circuit, which has stated 
that "a veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  

As noted above, the service medical records show that the veteran 
was diagnosed with "viral hepatitis" while in service.  Following 
the most recent VA examination in December 2002, and a review of 
the claims folder and laboratory data, the VA examiner concluded 
that the veteran had hepatitis A in 1973, which completely cleared 
without any residual disability.  The evidence does not show that 
the veteran has a current diagnosis of hepatitis A or any residual 
disability resulting from hepatitis A; a liver function test in 
1985 was reported to be normal.  The examiner also noted that 
blood tests were negative for hepatitis C.  In addition, the 
medical evidence does not reveal any current diagnosis of a liver 
disorder.  It is emphasized that elevation of GGTP alone, as 
reported here, is insufficient to establish the presence of a 
current liver disability, particularly in the absence of any other 
clinical manifestation or other liver enzyme abnormality.  The 
examiner also concluded that the veteran had never contracted 
hepatitis C.  A laboratory report in December 1991 reflects 
findings positive for hepatitis B and in May 2000 the examiner 
noted that the veteran had hepatitis B, which was then in a 
recovery phase.  

However, the evidence does not show that the veteran incurred 
hepatitis B during service.  On the contrary, the VA examiner in 
December 2002 reported that while the veteran most likely 
contracted hepatitis B sometime in the past, it was unlikely that 
he contracted hepatitis B when he had been hospitalization for 
hepatitis A during his military service in 1973.  Thus, the 
preponderance of the evidence shows that the veteran experienced 
an episode of hepatitis A during service which completely cleared 
without sequelae and that he contracted hepatitis B sometime after 
service which was unrelated to the episode of hepatitis A in 
service.  There is no basis for establishing service connection 
for hepatitis inasmuch as the veteran does not have any residual 
disability resulting from the in-service episode of hepatitis A, 
and the post-service hepatitis B is unrelated to any incident of 
his military service, and there is no evidence of hepatitis C.

As stated above, the first requirement for service-connected 
compensation is the existence of a current disability.  Boyer, 210 
F.3d at 1353; Mercado-Martinez, 11 Vet. App. at 419; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Although the veteran 
claims that he suffers from hepatitis A, he is not a medical 
professional who can make such determinations.  Similarly, the 
veteran is not competent to link his recently diagnosed hepatitis 
B to his diagnosed hepatitis in service.  The veteran is competent 
to describe symptoms he had during service, but as a layperson, he 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In conclusion, the Board finds that the evidence is not so evenly 
balanced as to require resolution of doubt in the veteran's favor.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for hepatitis.  38 U.S.C.A. 
§§ 1110, 5107(b); 38 C.F.R. § 3.303.  


ORDER

Service connection for hepatitis is denied.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



